INRE:                                                           03 MDL 1570 (GBD) (SN)

TERRORIST ATTACKS ON                                                 JUDGMENT
SEPTEMBER 11, 2001

------------------------------------------------------------X
This document relates to:

     Thomas Burnett, Sr., et al., v. The Islamic Republic oflran et al., 15 Civ. 9903 (GBD) (SN)

   It is, ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Memorandum Decision and Order dated February 14, 2020, Magistrate Judge Sarah

Netburn's January 10, 2020, Report and Recommendation (the "Report"), recommending that this

Court grant in part and deny in part Plaintiffs' motjon (Report, CF No. 5483, at 21-24) is adopted;

Plaintiffs' Motion for Final Judgments (ECF No. 5028) is granted in part and denied in part; it is

   ORDERED that the Burnett Plaintiffs identified in the attached Exhibit A are awarded

judgment for solatium damages as set forth in Exhibit A; and it is

  ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96 percent per

annum, all interest compounded annually over the same period; and it is

   ORDERED that the Plaintiffs not appearing on Exhibit A and who were not previously awarded

damages may submit in later stages applications for solatium and/or economic damages awards

that may be approved on the same basis as currently approved for those Plaintiffs

appearing on Exhibit A or in prior filings.
Dated: New York, New York
       February 18, 2020
                                      RUBY J. KRAJICK


                            BY:   ,




                                  THrs DOCUMENT WAS F~~D
                                  ON THE DOCKET ON ~
EXHIBIT A
                               Deborah L. Barrett          Fiance          $12,500,000
2      Stephen F. Masi         Theresa Bevilacqua       Stepdaughter       $8,500,000
3       Gavin Cushny          Susann Carol Brady           Fiance          $12,500,000
5     Elizabeth C. Logler      Douglas C. Cleary           Fiance          $12,500,000
6     Donald A. Foreman        Cheryl D. Cooper       Domestic Partner     $12,500,000
7     Kevin W. Donnelly          Mary Coughlin        Domestic Partner     $12,500,000
8     Patricia McAneney         Margaret E. Cruz      Domestic Partner     $12,500,000
9    William J. McGovern        John Cuccinello           Stepchild        $8,500,000
10   Karen Lynn Seymour       William G. Dietrich          Fiance          $12,500,000
11    Paul Richard Salvio     Robert Giallombardo        Stepparent        $8,500,000
12     Keith A. Glascoe       Veronica A. Glascoe    Registered Domestic   $12,500,000
                                                           Partner
13    Martin Mc Williams       Lisa C. Goldberg-      Domestic Partner     $12,500,000
                                  Mc Williams
14    Johnnie Doctor, Jr.        Lydeda Grant             Stepchild        $8,500,000
15    Johnnie Doctor, Jr.      Anthony Newsome            Stepchild        $8,500,000
16     Joseph A. Ianelli         Monica Ianelli            Fiance          $12,500,000
17    Suzanne M. Calley         Frank G. Jensen            Fiance          $12,500,000
18      Joseph Leavey             Kerri Kelly             Stepchild        $8,500,000
19     Joshua S. Vitale          Ina Leventhal             Fiance          $12,500,000
20     Charles Augustus      Camille Nicole Martin       Grandchild        $8,500,000
          Laurencin
21    Kevin M. McCarthy      Chelsea Rhea McCarthy        Stepchild        $8,500,000
22   James Durward Cleere      Rhonda McCleary            Stepchild        $4,250,000
23   Mitchel Scott Wallace   Noreen V. McDonough           Fiance          $12,500,000

24      Joann Tabeek           Vincent A. Milotta          Fiance          $12,500,000

25   Michael J. Armstrong      Catherine M. Nolan          Fiance          $12,500,000

26   James N. Pappageorge          Gina Pinos              Fiance          $12,500,000

27    Daniel Maurice Van        Cheryl Rinbrand            Fiance          $12,500,000
             Laere
28    Juan G. Salas       Silveria Segura      Domestic Partner   $12,500,000
29   Michael Matthew       Patricia Skic       Domestic Partner   $12,500,000
          Miller
30   Benjamin Suarez   Jose A. Franco-Suarez      Stepchild       $8,500,000
31   Benjamin Suarez    Joscelyn C. Franco-       Stepchild       $8,500,000
                              Suarez
